EQUITY PLEDGE AGREEMENT

THIS EQUITY PLEDGE AGREEMENT (this "Agreement") is entered into as of July 19,
2007 by and between AMERICAN MOLD GUARD, INC., a California corporation ("(the
"Pledgor") and CALLIOPE CAPITAL CORPORATION, a Delaware corporation
("Calliope").

RECITALS

WHEREAS, pursuant to that certain Security Agreement, dated as of the date
hereof (as amended, modified, extended, renewed or replaced from time to time,
the "Security Agreement" together with all documents, instruments and agreements
executed in connection therewith, collectively, the "Documents") by and among
the Pledgor, certain Subsidiaries of the Pledgor named therein (the Pledgor
together with such Subsidiaries, collectively, the "Borrowers") and Calliope,
Calliope agreed to extend certain financial accommodations to Borrowers.

WHEREAS, it is a condition precedent to the effectiveness of the Security
Agreement and the obligations of Calliope thereunder that the Pledgor shall have
executed and delivered this Agreement in favor of Calliope.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Definitions

. Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to such terms in the Security Agreement.



Pledge and Grant of Security Interest

. To secure the prompt payment and performance in full when due, whether by
lapse of time or otherwise, of the Secured Obligations, the Pledgor hereby
pledges and assigns to Calliope, and grants to Calliope, a first priority
security interest (the "
Security Interest
") in any and all right, title and interest of the Pledgor in and to the
following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the "
Collateral
"):



Equity Interests

. 100% of each class of the issued and outstanding stock and/or membership
interests, as applicable, owned by the Pledgor of each Subsidiary (set forth on
Schedule 1 attached hereto together with the certificates (or other agreements
or instruments), if any, representing such stock and/or membership interests,
and all options and other rights, contractual or otherwise, with respect thereto
(collectively, together with the shares of stock and membership interests and/or
proceeds described in Sections 2(b) and 2(c) below, the "
Equity Interests
"), including, but not limited to, the following:



all shares or securities representing a dividend on any of the Equity Interests,
or representing a distribution or return of capital upon or in respect of the
Equity Interests, or resulting from a stock split, revision, reclassification or
other exchange therefor, and any subscriptions, warrants, rights or options
issued to the holder of, or otherwise in respect of, the Equity Interests; and

without affecting the obligations of the Pledgor under any provision prohibiting
such action hereunder or under any Document, in the event of any consolidation
or merger involving the issuer of any Equity Interests and in which such issuer
is not the surviving entity, all shares of each class of the stock of the
successor entity formed by or resulting from such consolidation or merger.

Additional Interests

. 100% of each class of the issued and outstanding stock and/or membership
interests owned by the Pledgor of any Person which hereafter becomes a
Subsidiary, including, without limitation, the certificates, if any,
representing such stock and/or membership interests.



Proceeds

. All proceeds and products of the foregoing, however and whenever acquired and
in whatever form.



Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that the Pledgor may from time to time hereafter deliver
additional shares of stock and/or membership interests, as applicable, to
Calliope as collateral security for the Secured Obligations. Upon delivery to
Calliope, such additional shares of stock and/or membership interests shall be
deemed to be part of the Collateral and shall be subject to the terms of this
Agreement whether or not Schedule 1 is amended to refer to such additional
shares or membership interests.

Security for Secured Obligations

. The security interest created hereby in the Collateral of the Pledgor
constitutes continuing collateral security for (the "
Secured Obligations
"): (a) the obligations of the Pledgor under the Security Agreement and the
Ancillary Agreements referred to in the Security Agreement (the Security
Agreement and the Ancillary Agreements, as each may be amended, restated,
modified and/or supplemented from time to time, collectively, the "
Documents
") and (b) all other obligations and liabilities of the Pledgor to Calliope
whether now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise (in each
case, irrespective of the genuineness, validity, regularity or enforceability of
such Secured Obligations, or of any instrument evidencing any of the Secured
Obligations or of any collateral therefor or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of such in any case commenced by or against the Pledgor under Title
11, United States Code, including, without limitation, obligations of the
Pledgor for post-petition interest, fees, costs and charges that would have
accrued or been added to the Secured Obligations but for the commencement of
such case).



Delivery of the Collateral

. The Pledgor hereby agrees that:



Delivery of Certificates

. The Pledgor shall deliver to Calliope (i) simultaneously with or prior to
execution and delivery of this Agreement, all certificates representing the
Equity Interests and (ii) promptly upon the receipt thereof by or on behalf of
the Pledgor, all other certificates and instruments constituting the Collateral.
Prior to delivery to Calliope, all such certificates and instruments
constituting the Collateral shall be held in trust by the Pledgor for the
benefit of Calliope pursuant hereto. All such certificates shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Schedule 2 attached hereto.



Additional Securities

. If the Pledgor shall receive by virtue of its being or having been the owner
of any Collateral, any (i) stock certificate, membership certificate or other
certificate representing stock or a membership interest, including without
limitation, any certificate representing a dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares or membership or equity
interests, stock splits, spin-off or split-off, promissory notes or other
instrument; (ii) option or right, whether as an addition to, substitution for,
or an exchange for, any Collateral or otherwise; (iii) dividends payable in
securities; or (iv) distributions of securities in connection with a partial or
total liquidation, dissolution or reduction of capital, capital surplus or
paid-in surplus, then the Pledgor shall receive such certificate, instrument,
option, right or distribution in trust for the benefit of Calliope, shall
segregate it from the Pledgor's other property and shall deliver it forthwith to
Calliope in the exact form received together with any necessary endorsement
and/or appropriate stock power or membership interest power, as applicable, duly
executed in blank, substantially in the form provided in Schedule 2, to be held
by Calliope as Collateral and as further collateral security for the Secured
Obligations.



Financing Statements

. The Pledgor authorizes Calliope to file such UCC (as defined in Section 5(b)
below) or other applicable financing statements as may be reasonably requested
by Calliope in order to perfect and protect the Security Interest created hereby
in the Collateral.



Representations and Warranties

. The Pledgor hereby represents and warrants to Calliope, that so long as any of
the Secured Obligations remain outstanding or any Document is in effect:



Authorization of the Equity Interests

. The Equity Interest are duly authorized and validly issued, are fully paid and
nonassessable and are not subject to the preemptive rights of any Person. All
other shares of stock or membership interests constituting Collateral will be
duly authorized and validly issued, fully paid and nonassessable and not subject
to the preemptive rights of any Person.



Title

. The Pledgor has good and indefeasible title to the Collateral and will at all
times be the legal and beneficial owner of such Collateral free and clear of any
attachments, levies, taxes, liens, security interests and encumbrances of every
kind and nature ("
Liens
"), except (i) Liens securing the Secured Obligations and (ii) Liens securing
indebtedness of the Pledgor not to exceed $100,000 in the aggregate for the
Pledgor, the Parent and the other Subsidiaries of the Parent party to the
Subsidiary Guaranty so long as all such Liens are removed or otherwise released
to Calliope's satisfaction within ten (10) days of the creation thereof (the "
Permitted Liens
"). Except with respect to Permitted Liens, there exists no "adverse claim"
within the meaning of Section 8-102 of the Uniform Commercial Code as in effect
in the State of New York (the "
UCC
") with respect to the Equity Interests.



Exercising of Rights

. To the best of the Pledgor's knowledge, the exercise by Calliope of its rights
and remedies hereunder will not violate any law or governmental regulation or
any material contractual restriction binding on or affecting the Pledgor or any
of its property.



Pledgor's Authority

. No authorization, approval or action by, and no notice or filing with any
governmental authority or with the issuer of any Equity Interests is required
either (i) for the pledges made by the Pledgor or for the granting of the
security interests by the Pledgor pursuant to this Agreement or (ii) to the best
of the Pledgor's knowledge, for the exercise by Calliope of its rights and
remedies hereunder (except as may be required by laws affecting the offering and
sale of securities).



Security Interest/Priority

. This Agreement creates a valid first priority security interest in favor of
Calliope in the Collateral. The taking possession by Calliope of the
certificates, if any, representing the Equity Interests and all other
certificates and instruments constituting Collateral and/or the execution and
delivery of a Control Agreement (as defined in Section 6(d) below) with regard
to such uncertificated Equity Interests consisting of membership interests will
perfect and establish the first priority of Calliope's security interest, in the
Equity Interests and, when properly perfected by filing or registration, in all
other Collateral represented by such Equity Interests and instruments securing
the Secured Obligations. Except as set forth in this Section 5(e), no action is
necessary to perfect or otherwise protect such security interest.



Covenants

. The Pledgor hereby covenants, that so long as any of the Secured Obligations
remain outstanding or any Document is in effect, the Pledgor, shall:



Books and Records

. Mark its books and records (and shall cause each issuer of the Equity
Interests of the Pledgor to mark its books and records) to reflect the security
interest granted to Calliope, pursuant to this Agreement and the other
Documents.



Defense of Title

. Warrant and defend title to and ownership of the Collateral at its own expense
against the claims and demands of all other parties claiming an interest
therein, keep the Collateral free from all Liens, except for Permitted Liens,
and not sell, exchange, transfer, assign, lease or otherwise dispose of the
Collateral or any interest therein nor create, incur or permit to exist any Lien
whatsoever with respect to any of the Collateral or the proceeds thereof other
than that created hereby.



Additional Equity Interests

. Not consent to or approve the issuance of (i) any additional shares of any
class of capital stock or other equity interests of any issuer of such Equity
Interests; or (ii) any securities convertible either voluntarily by the holder
thereof or automatically upon the occurrence or nonoccurrence of any event or
condition into, or any securities exchangeable for, any such shares, unless, in
either case, such shares are pledged as Collateral pursuant to this Agreement.



Further Assurances

. Promptly execute and deliver at its expense all further instruments and
documents and take all further action that may be reasonably necessary and
desirable or that Calliope may reasonably request in order to (i) perfect and
protect the security interest created hereby in the Collateral (including
without limitation any and all action necessary to satisfy Calliope that
Calliope has obtained a first priority perfected Security Interest in any stock
and/or membership interest; (ii) enable Calliope to exercise and enforce its
rights and remedies hereunder in respect of the Collateral; and (iii) otherwise
effect the purposes of this Agreement, including, without limitation and if
requested by Calliope, (A) delivering to Calliope irrevocable proxies in respect
of the Collateral, which irrevocable proxies will be strictly and only for the
purpose of allowing Calliope to perfect and protect the Security Interest
granted or purported to be granted hereby or to enable Calliope to exercise and
enforce its rights and remedies hereunder with respect to the Collateral and (B)
executing and delivering, and causing the issuer of such Equity Interests to
execute and deliver, a limited liability company or a limited partnership
control agreement ("
Control Agreement
") in form and substance satisfactory to Calliope.



Amendments

. Not make or consent to any amendment or other modification or waiver with
respect to any of the Collateral or enter into any agreement or allow to exist
any restriction with respect to any of the Collateral other than pursuant
hereto, including, without limitation, any amendment that would (i) impair the
Collateral or adversely affect in any respect the rights, privileges, benefits
and security interests provided to or intended to be provided to Calliope or
(ii) that in any way adversely affects the perfection of the Security Interest
of Calliope in the Collateral, including, without limitation, any amendment
electing to no longer treat any membership interest as a security under Section
8-103 of the Code, or any election to turn any previously certificated
membership interest into an uncertificated membership interest.



Compliance with Securities Laws

. File all reports and other information now or hereafter required to be filed
by the Pledgor with the United States Securities and Exchange Commission and any
other state, federal or foreign agency in connection with the ownership of the
Collateral.



Advances by Calliope

. Upon the occurrence and during the continuance of an Event of Default,
Calliope may, at its sole option and in its sole discretion, perform the same
and in so doing may expend such sums as Calliope may reasonably deem advisable
in the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes, a payment to obtain a release of a
Lien or potential Lien (other than a Permitted Lien), expenditures made in
defending against any adverse claim (other than a Permitted Lien) and all other
expenditures which Calliope may make for the protection of the Security Hereof
or which may be compelled to make by operation of law. All such sums and amounts
so expended shall be repayable by the Pledgor promptly upon timely notice
thereof and demand therefor, shall constitute additional Secured Obligations and
shall bear interest from the date said amounts are expended at the Contract Rate
for the Notes. No such performance of any covenant or agreement by Calliope on
behalf of the Pledgor, and no such advance or expenditure therefor, shall
relieve the Pledgor of any default under the terms of this Agreement or the
other Documents. Calliope may make any payment hereby authorized in accordance
with any bill, statement or estimate procured from the appropriate public office
or holder of the claim to be discharged without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax assessment,
sale, forfeiture, tax lien, title or claim except to the extent such payment is
being contested in good faith by the Pledgor in appropriate proceedings and
against which adequate reserves are being maintained in accordance with GAAP.



Events of Default

. Each of the following shall constitute an event of default ("
Event of Default
") hereunder:



An "Event of Default" under any Document or any agreement or note related to any
Document shall have occurred and be continuing beyond any applicable cure
period;

The Pledgor shall default in the performance of any of its obligations under any
agreement between the Pledgor and Calliope, including, without limitation, this
Agreement, and such default shall not be cured during any applicable cure
period;

Any representation or warranty of the Pledgor made herein, in any Document or in
any agreement, statement or certificate given in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false or misleading in
any material respect;

Any portion of the Collateral is subjected to a levy of execution, attachment,
distraint or other judicial process or any portion of the Collateral is the
subject of a claim (other than by Calliope) of a Lien or other right or interest
in or to the Collateral and such levy or claim shall not be cured, disputed or
stayed within a period of fifteen (15) business days after the occurrence
thereof; or

The Pledgor shall (i) apply for, consent to, or suffer to exist the appointment
of, or the taking of possession by, a receiver, custodian, trustee, liquidator
or other fiduciary of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to, or fail to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing.

Remedies

.



General Remedies

. Upon the occurrence of an Event of Default and during the continuation
thereof, Calliope shall have, in respect of the Collateral, in addition to the
rights and remedies provided herein, in the Documents or by law, the rights and
remedies of a secured party under the UCC or any other applicable law.



Transfer and Sale of Collateral

. Upon the occurrence of an Event of Default and during the continuation
thereof, without limiting the generality of this Section and without notice,
Calliope may, in its sole discretion, sell or otherwise dispose of or realize
upon the Collateral, or any part thereof, in one or more parcels, at public or
private sale, at any exchange or broker's board or elsewhere, at such price or
prices and on such other terms as Calliope may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law. To the extent permitted by law, Calliope may in such event, bid for the
purchase of such securities. The Pledgor agrees that, to the extent notice of
sale shall be required by law and has not been waived by the Pledgor, any
requirement of reasonable notice shall be met if notice, specifying the place of
any public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Pledgor, in accordance
with the notice provisions of Section 29 of the Security Agreement at least ten
(10) days before the time of such sale. Calliope shall not be obligated to make
any sale of the Collateral regardless of notice of sale having been given.
Calliope may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.



Private Sale

. Upon the occurrence of an Event of Default and during the continuation
thereof, the Pledgor recognizes that Calliope may deem it impracticable to
effect a public sale of all or any part of the Equity Interests or any of the
securities constituting the Collateral and that Calliope may, therefore,
determine to make one or more private sales of any such securities to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof. The Pledgor acknowledges that
any such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms which might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sale shall be
deemed to have been made in a commercially reasonable manner and that Calliope
shall have no obligation to delay sale of any such securities for the period of
time necessary to permit the issuer of such securities to register such
securities for public sale under the Securities Act of 1933, as amended. The
Pledgor further acknowledges and agrees that any offer to sell such securities
which has been made privately in the manner described above shall be deemed to
involve a "public sale" under the UCC, notwithstanding that such sale may not
constitute a "public offering" under the Securities Act of 1933, as amended, and
Calliope may, in such event, bid for the purchase of such securities.



Retention of Collateral

. In addition to the rights and remedies hereunder, upon the occurrence and
during the continuance of an Event of Default, Calliope may, after providing the
notices required by Section 9-620 of the UCC or otherwise complying with the
requirements of applicable law of the relevant jurisdiction, retain all or any
portion of the Collateral in satisfaction of the Secured Obligations. Unless and
until Calliope shall have provided such notices, however, Calliope shall not be
deemed to have retained the Collateral in satisfaction of any Secured
Obligations for any reason.



Deficiency

. In the event that the proceeds of any sale, collection or realization are
insufficient to pay all amounts to which Calliope is legally entitled, the
Pledgor shall be liable for the deficiency, together with interest thereon at
the Contract Rate for the Notes, together with the costs of collection and the
reasonable fees of any attorneys employed by Calliope to collect such
deficiency. Any surplus remaining after the full payment and satisfaction of the
Secured Obligations shall be returned to the Pledgor, or to whomsoever a court
of competent jurisdiction shall determine to be entitled thereto.



Rights of Calliope

.



Power of Attorney

. In addition to other powers of attorney contained herein, the Pledgor hereby
designates and appoints Calliope, and each of its designees or agents as
attorney-in-fact of the Pledgor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default:



to demand, collect, settle, compromise, adjust and give discharges and releases
concerning the Collateral, all as Calliope may reasonably determine;

to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

to defend, settle or compromise any action brought and, in connection therewith,
give such discharge or release as Calliope may deem reasonably appropriate;

to pay or discharge taxes, liens, security interests, or other encumbrances
levied or placed on or threatened against the Collateral;

to direct any parties liable for any payment under any of the Collateral to make
payment of any and all monies due and to become due thereunder directly to
Calliope or as Calliope shall direct;

to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Collateral;

to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

to settle, compromise or adjust any suit, action or proceeding described above
and, in connection therewith, to give such discharges or releases as Calliope
may deem reasonably appropriate;

to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, pledge agreements, affidavits, notices
and other agreements, instruments and documents that Calliope may determine
necessary in order to perfect and maintain the security interests and liens
granted in this Agreement and in order to fully consummate all of the
transactions contemplated therein;

to exchange any of the Collateral or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Collateral with
any committee, depository, transfer agent, registrar or other designated agency
upon such terms as Calliope may determine;

to vote for a shareholder, partner or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Equity
Interests into the name of Calliope or into the name of any transferee to whom
the Equity Interests or any part thereof may be sold pursuant to Section 9
hereof; and

to do and perform all such other acts and things as Calliope may reasonably deem
to be necessary, proper or convenient in connection with the Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations remain outstanding or
any Document is in effect. Calliope shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to Calliope in this Agreement, and shall not be
liable for any failure to do so or any delay in doing so. Calliope shall not be
liable for any act or omission or for any error of judgment or any mistake of
fact or law in its individual capacity or its capacity as attorney-in-fact
except acts or omissions resulting from its gross negligence or willful
misconduct. This power of attorney is conferred on Calliope solely to protect,
preserve and realize upon its security interest in Collateral.

Performance by Calliope of the Pledgor's Obligations

. If the Pledgor fails to perform any agreement or obligation contained herein,
Calliope itself may perform, or cause performance of, such agreement or
obligation, and the expenses of Calliope incurred in connection therewith shall
be payable by the Pledgor pursuant to Section 7 hereof.



Assignment by Calliope

. Subject to Section 23 of the Security Agreement, Calliope may from time to
time assign the Secured Obligations and any portion thereof and/or the
Collateral and any portion thereof, and the assignee shall be entitled to all of
the rights and remedies of Calliope under this Agreement in relation thereto.



Calliope's Duty of Care

. Other than the exercise of reasonable care to assure the safe custody of the
Collateral while being held by Calliope hereunder, Calliope shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Pledgor shall be responsible for preservation of all rights in
the Collateral, and Calliope shall be relieved of all responsibility for the
Collateral upon surrendering it or tendering the surrender of it to the Pledgor.
Calliope shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which Calliope accords its own property,
which shall be no less than the treatment employed by a reasonable and prudent
Person in the industry, it being understood that Calliope shall not have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not Calliope has or is deemed to have knowledge of such
matters; or (ii) taking any necessary steps to preserve rights against any
parties with respect to any Collateral.



Voting Rights in Respect of the Collateral

.



So long as no Event of Default shall have occurred and be continuing, to the
extent permitted by law, the Pledgor may exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement or any Document; and

Upon the occurrence and during the continuance of an Event of Default, all
rights of the Pledgor to exercise the voting and other consensual rights which
they would otherwise be entitled to exercise pursuant to clause (i) of this
subsection (e) shall cease and all such rights shall thereupon become vested in
Calliope which shall then have the sole right to exercise such voting and other
consensual rights.

Dividend Rights in Respect of the Collateral

.



So long as no Event of Default shall have occurred and be continuing and subject
to Section 4(b) hereof, the Pledgor may receive and retain any and all dividends
and other distributions (other than dividends and other distributions
constituting Collateral which are addressed hereinabove) or interest paid in
respect of the Collateral to the extent they are allowed under the Documents.

Upon the occurrence and during the continuance of an Event of Default:

all rights of the Pledgor to receive the dividends, other distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection shall cease and all such rights
shall thereupon be vested in Calliope which shall then have the sole right to
receive and hold such dividends, other distributions and interest payments as
Collateral; and

all dividends and interest payments which are received by the Pledgor contrary
to the provisions of paragraph (A) of this clause shall be received in trust for
the benefit of Calliope, shall be segregated from other property or funds of the
Pledgor and shall be forthwith paid over to Calliope as Collateral in the exact
form received, to be held by Calliope as Collateral and as further collateral
security for the Secured Obligations.

Release of Collateral

. Calliope may release any of the Collateral from this Agreement or may
substitute any of the Collateral for other Collateral without altering, varying
or diminishing in any way the force, effect, lien, pledge or security interest
of this Agreement as to any Collateral not expressly released or substituted,
and this Agreement shall continue as a first priority lien on all Collateral not
expressly released or substituted.



Application of Proceeds

. Upon the occurrence of and during the continuance of an Event of Default, any
payments in respect of the Secured Obligations and any proceeds of any
Collateral, when received by Calliope in cash or its equivalent, will be applied
as follows:
first
, to all reasonable costs and expenses of Calliope (including without limitation
reasonable attorneys' fees and expenses) incurred in connection with the
implementation and/or enforcement of this Agreement and/or any of the other
Documents;
second
, to the principal amount of the Secured Obligations;
third
, to such of the Secured Obligations consisting of accrued but unpaid interest
and fees;
fourth
, to all other amounts payable with respect to the Secured Obligations; and
fifth
, to the payment of the surplus, if any, to whoever may be lawfully entitled to
receive such surplus. The Pledgor shall remain liable to Calliope for any
deficiency.



Costs of Counsel

. If at any time hereafter, whether upon the occurrence of an Event of Default
or not, Calliope employs counsel to prepare or consider amendments, waivers or
consents with respect to this Agreement, or to take action or make a response in
or with respect to any legal or arbitral proceeding relating to this Agreement
or relating to the Collateral, or to protect the Collateral or exercise any
rights or remedies under this Agreement or with respect to the Collateral, then
the Pledgor agrees to promptly pay upon demand any and all such reasonable
documented costs and expenses incurred by Calliope, all of which costs and
expenses shall constitute Secured Obligations hereunder.



Continuing Agreement

.



This Agreement shall be a continuing agreement in every respect and shall remain
in full force and effect so long as any Document is in effect or any amounts
payable thereunder shall remain outstanding. Upon such payment and termination,
this Agreement shall be automatically terminated and Calliope shall, upon the
request and at the expense of the Pledgor, forthwith release all of its liens
and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Pledgor evidencing such termination. Notwithstanding the foregoing, all releases
and indemnities provided hereunder shall survive termination of this Agreement.

This Agreement shall continue to be effective or be automatically reinstated, as
the case may be, if at any time payment, in whole or in part, of any of the
Secured Obligations is rescinded or must otherwise be restored or returned by
Calliope as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Secured
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by Calliope in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

Amendments; Waivers; Modifications

. This Agreement and the provisions hereof may not be amended, waived, modified,
changed, discharged or terminated except in accordance with the terms of the
Security Agreement.



Successors in Interest

. This Agreement shall create a continuing security interest in the Collateral
and shall be binding upon the Pledgor, its successors and assigns and shall
inure, together with the rights and remedies of Calliope hereunder, to the
benefit of Calliope and its successors and permitted assigns;
provided
,
however
, that the Pledgor may not assign its rights or delegate its duties hereunder
without the prior written consent of Calliope. To the fullest extent permitted
by law, the Pledgor hereby releases Calliope, and its successors and permitted
assigns, from any liability for any act or omission relating to this Agreement
or the Collateral, except for any liability arising from the gross negligence or
willful misconduct of Calliope, or its officers, employees or agents.



Notices

. All notices required or permitted to be given under this Agreement shall be in
conformance with
Section 29
of the Security Agreement.



Counterparts

. This Agreement may be executed in any number of counterparts, each of which
where so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. It shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.



Headings

. The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.



Governing Law; Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial

. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. THE PROVISIONS OF THE SECURITY AGREEMENT RELATING TO CONSENT
TO JURISDICTION AND WAIVER OF JURY TRIAL ARE HEREBY INCORPORATED BY REFERENCE
HEREIN,
MUTATIS
MUTANDIS
.



Severability

. If any provision of this Agreement is determined to be illegal, invalid or
unenforceable, such provision shall be fully severable and the remaining
provisions shall remain in full force and effect and shall be construed without
giving effect to the illegal, invalid or unenforceable provisions.



Entirety

. This Agreement and the other Documents represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Documents or the transactions contemplated herein
and therein.



Survival

. All representations and warranties of the Pledgor hereunder shall survive the
execution and delivery of this Agreement and the other Documents.



Other Security

. To the extent that any of the Secured Obligations are now or hereafter secured
by property other than the Collateral (including, without limitation, real and
other personal property owned by the Pledgor), or by a guarantee, endorsement or
property of any other Person, then Calliope shall have the right to proceed
against such other property, guarantee or endorsement upon the occurrence and
during the continuance of any Event of Default, and Calliope has the right, in
its sole discretion, to determine which rights, security, liens, security
interests or remedies Calliope shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or any of Calliope's rights or the Secured Obligations
under this Agreement or under any other of the Documents.



[Remainder of page intentionally left blank.]

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

AMERICAN MOLD GUARD, INC.

By: /s/ Tom Blakeley
Name:Tom Blakeley
Title:CEO

CALLIOPE CAPITAL CORPORATION

By: Laurus Capital Management, LLC
Its Investment Manager

By: /s/ David Grin ______
Name: David Grin
Title:Director

